IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                        Assigned on Briefs at Jackson June 6, 2006

      JON DOUGLAS HALL v. STATE OF TENNESSEE/RICKY BELL,
                           WARDEN

                 Direct Appeal from the Circuit Court for Davidson County
                         No. 03C-2887    Hamilton Gayden, Judge



                     No. M2005-00572-CCA-R3-HC - Filed July 19, 2006


The petitioner, Jon Douglas Hall, appeals the dismissal of his petition for habeas corpus relief. In
this appeal, he alleges that the trial court erred by summarily dismissing his petition without a
hearing and that the judgment of conviction is void because the trial court lacked jurisdiction. The
judgment of the trial court is affirmed.

                  Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which DAVID H. WELLES and J.C.
MCLIN , JJ., joined.

Dwight E. Scott, Nashville, Tennessee, for the appellant, Jon Douglas Hall.

Paul G. Summers, Attorney General & Reporter; Elizabeth Ryan, Assistant Attorney General; and
Victor S. Johnson, III, District Attorney General, for the appellee, State of Tennessee/Ricky Bell,
Warden.

                                            OPINION

        In 1997, the petitioner was convicted of the first degree murder of his wife, Billie Jo Hall,
and sentenced to death. The petitioner's conviction and sentence were affirmed on appeal. See State
v. Hall, 8 S.W.3d 593 (Tenn. 1999). On October 10, 2003, the petitioner filed a petition for a writ
of habeas corpus relief alleging that because he had not consented to the change of venue from
Henderson to Madison County, the trial court lacked jurisdiction to try the case. The trial court
summarily dismissed the petition.

        In 1994, the petitioner was indicted in Henderson County for the first degree murder of his
wife. In June of 1995, the petitioner filed his first motion for change of venue with the Henderson
County trial court. The motion was denied in November of 1995. In September of 1996, the
petitioner acquired new counsel, who filed a second motion for change of venue. Although the
record on appeal is sparse, the state apparently consented to the venue change and the motion was
granted. See Thompson v. State, 958 S.W.2d 156, 172 (Tenn. Crim. App. 1997) (holding that it is
the defendant's duty to prepare an adequate record on appeal); Tenn. R. App. P. 24(b). The
petitioner's trial was transferred to Madison County where he was convicted of first degree murder
and sentenced to death.

        In this appeal, the petitioner asserts that the lower court erred by summarily dismissing his
petition and that the judgment is void because Henderson County was the proper jurisdiction. The
petitioner specifically argues that he did not consent to the change of venue to Madison County.

        The writ of habeas corpus is guaranteed by Article 1, section 15 of the Tennessee
Constitution, which provides that "the privilege of the writ of Habeas Corpus shall not be suspended,
unless when in case of rebellion or invasion, the General Assembly shall declare the public safety
requires it." Tenn. Const. art. I, § 15. Although the writ of habeas corpus is constitutionally
guaranteed, it has been regulated by statute for more than one hundred years. See Ussery v. Avery,
432 S.W.2d at 656, 657 (Tenn. 1968). Our current code provides that "[a]ny person imprisoned or
restrained of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and restraint."
Tenn. Code Ann. § 29-21-101 (2003).

        Although the language of the statute is broad, the courts of this state have long held that a
writ of habeas corpus may be granted only when the petitioner has established a lack of jurisdiction
for the order of confinement or that he is otherwise entitled to immediate release because of the
expiration of his sentence. See Ussery, 432 S.W.2d at 658; see also State ex rel. Wade v. Norvell,
443 S.W.2d 839, 840 (Tenn. Crim. App. 1969). Unlike the federal writ of habeas corpus, relief is
available in this state only when it appears on the face of the judgment or the record that the trial
court was without jurisdiction to convict or sentence the petitioner or that the sentence of
imprisonment has otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); Potts v.
State, 833 S.W.2d 60, 62 (Tenn. 1992). The procedural requirements for habeas corpus relief are
mandatory and must be scrupulously followed. Archer, 851 S.W.2d at 165. A trial court may
summarily dismiss a petition for writ of habeas corpus without the appointment of a lawyer and
without an evidentiary hearing if there is nothing on the face of the judgment to indicate that the
convictions addressed therein are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994). Unlike the post-conviction petition, which would afford a means of relief for constitutional
violations, such as the deprivation of the effective assistance of counsel, the purpose of the habeas
corpus petition is to contest a void, not merely voidable, judgment. State ex rel. Newsom v.
Henderson, 424 S.W.2d 186, 189 (Tenn. 1968). A void judgment "is facially invalid because the
court lacked jurisdiction or authority to render the judgment or because the defendant's sentence has
expired" whereas a voidable judgment "is facially valid and requires the introduction of proof beyond
the face of the record or judgment to establish its invalidity." Taylor v. State, 995 S.W.2d 78, 83
(Tenn. 1999). A petitioner cannot attack a facially valid conviction in a habeas corpus proceeding.
Potts, 833 S.W.2d at 62; State ex rel. Holbrook v. Bomar, 364 S.W.2d 887, 888 (Tenn. 1963).



                                                -2-
        The policy behind limiting habeas corpus relief to facially void convictions is "grounded on
the strong presumption of validity that attaches to final judgments of courts of general jurisdiction."
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000). In Ritchie, our supreme court reiterated the
limited nature of habeas corpus relief:

                        In all cases where a petitioner must introduce proof beyond the record
                to establish the invalidity of his conviction, then that conviction by definition
                is merely voidable, and a Tennessee court cannot issue the writ of habeas
                corpus under such circumstances. Unlike the procedures governing the
                availability of the federal writ of habeas corpus, our procedures do not
                contemplate that the petitioner may relitigate facts in a habeas corpus
                proceeding. Because a conviction is either void on its face for want of
                jurisdiction, or it is not, the need for an evidentiary hearing in a habeas corpus
                proceeding should rarely arise . . . .

Id. at 633 (emphasis added).

        The petitioner argues that the trial court erred in dismissing his habeas corpus petition
"without a full and fair hearing." As explained by our high court in Russell v. Willis, 437 S.W.2d
529, 531 (Tenn. 1969), however, "[a] full evidentiary hearing may not be required for every petition
for the writ. Unless facts sufficient to establish the void character of the proceedings which led to
imprisonment are alleged, an evidentiary hearing is not warranted."

         As indicated, the petitioner asserts that he is entitled to habeas corpus relief because "he did
not agree to a change of venue and the venue change was contrary to established law and procedure
depriving the receiving court of jurisdiction." The record demonstrates that the petitioner filed two
motions seeking a change of venue with the Henderson County trial court. The state apparently
consented to the second of these motions and the trial court authorized the change to Madison
County under Rule 21 of the Tennessee Rules of Criminal Procedure. While the petitioner now
claims that his trial counsel did not have his permission to file the second motion, that is not a
cognizable claim for habeas corpus relief. See Archer, 851 S.W.2d at 164. In our view, the
petitioner has failed to establish that the Madison County trial court was without jurisdiction. Thus,
the trial court did not err by dismissing the petition without a hearing.

        Accordingly, the judgment of the trial court is affirmed.



                                                         ___________________________________
                                                         GARY R. WADE, PRESIDING JUDGE




                                                   -3-